DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 18 recites:
18.  A method as claimed in claim 17, wherein collecting includes sensing, using a least two pressure sensors, a pressure differential across the particle filter in order to determine when the particle filter needs to be cleaned.
Claim 18 should read:
18.  A method as claimed in claim 17, wherein collecting includes sensing, using [[a]] at least two pressure sensors, a pressure differential across the particle filter in order to determine when the particle filter needs to be cleaned.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

The claims are rejected as follows:
Claims 1, 2, 6, 11, 13, 15–17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bryant et al., US 5,030,259 (“Bryant”) in view of Harris et al., US 2007/0086270 (“Harris”), optionally in view of Stuckey, US 2005/0034601 (“Stuckey”).
Claims 3–5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bryant in view of Harris, optionally in view of Stuckey, and optionally in view of Minoshima et al., US 2012/0274121 (“Minoshima”).
Claims 7, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bryant in view of Harris in further view of Nahey et al., US 2009/0272082 (“Nahey”), and optionally in view of Stuckey.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bryant in view of Harris in further view of Nahey in further view of Morgan et al., US 2004/0261376 (“Morgan”), and optionally in view of Stuckey.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bryant in view of Harris in further view of Olson et al., US 5,900,048 (“Olson”), and optionally in view of Stuckey, and optionally in view of Bodin et al., US 5,158,583 (“Bodin”).
Claim 14  rejected under 35 U.S.C. 103 as being unpatentable over Bryant in view of Harris in further view of Takayanagi et al., US 2009/0044705 (“Takayanagi”), and optionally in view of Stuckey.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bryant in view of Harris in further view of Morgan, and optionally in view of Stuckey.
Claim 1 describes a particle extractor assembly.  The assembly includes a base with a vacuum pump mounted to the base.  The assembly also comprises a power plant mounted to the base, with the power plant being drivingly connected to the vacuum pump.  The assembly also comprises a particle filter arranged upstream of the vacuum pump to filter out particles upstream of the vacuum pump.  The assembly further comprises a drum arrangement.  
The drum arrangement includes a collector drum with an inlet, for drawing particles into an inner cavity of the collector drum, and an outlet leading to the particle filter.  The drum arrangement also comprises a drum mounting which is operatively connected to the base and is configured to receive the collector drum, and a drum drive drivingly connected to the collector drum and configured to rotate the collector drum relative to the drum mounting about a rotation axis.
The particle extractor assembly further comprises an additive delivery system mounted to the baes.  The additive delivery system comprises a tank for holding an additive.  The additive delivery system is configured to introduce additive from the tank into the inner cavity of the collector drum.  The vacuum pump is configured to create suction through the particle extractor assembly to draw particles into the collector drum via the inlet.  The collector drum is configured, on rotation, to mix the additive introduced into the inner cavity by the additive delivery system with particles in the inner cavity, to form a slurry.
Note that the “drum drive” and the “drum mounting” limitations do not invoke 35 U.S.C. 112(f).  A person of ordinary skill in the art would recognize a “mounting” and a “drive” each as a class of devices that takes their name from the structure they performs, similar to a “filter” or “screwdriver.”  See MPEP 2181(I)(A).
Additionally, note that the “additive delivery system” limitation does not invoke 35 U.S.C. 112(f), because the claim describes the structure of the system, as it comprises a tank.  See MPEP 2181(I)(C).
Bryant discloses a vacuum cleaning system 20 (corresponding to the claimed “particle extractor assembly”).  Bryant Figs. 1, 2, col. 4, lls. 27–32.  The system 20 comprises a frame 23 (the “base”) with a blower 111 (the “vacuum pump”) mounted to the frame 23.  Id. at Figs. 1, 2, col. 4, lls. 40–62, col. 6, lls. 50–59.  The system 20 also comprises an auxiliary engine (the “powerplant”) mounted to the base, and being drivingly connected to the blower 111.  Id. at col. 6, lls. 50–59.  The system 20 further comprises a filter bag house 75 (the “particle filter”) arranged upstream of the blower 111, in order to filter out particles upstream of the blower 111.  Id. at Figs. 1, 2, col. 5, lls. 60–67.
The system 20 further comprises a collection tank 31 (the “drum arrangement”), which includes a tank 31 (the “collector drum”) having an inlet port 37 (the “inlet”) for drawing particles into an inner cavity of the tank, and an exhaust port 48 (the “outlet”) leading to the bag house 75.  Bryant Figs. 1, 2, col. 4, ll. 40–col. 5, ll. 8.  The collection tank 31 further comprises a pivot 32 and hydraulic cylinder 33 (together the “drum mounting”), operatively connected to the frame and configured to receive the tank 31.  Id
The blower 111 is configured to create suction through the system 20 in order to drawn particles into the collection tank 31 and through the inlet 37.  Bryant Figs. 1, 2, col. 7, lls. 45–64.
    PNG
    media_image1.png
    836
    1236
    media_image1.png
    Greyscale

Bryant differs from claim 1 because it does not disclose a drum drive connected to the collection tank 31 to rotate the drum.  Bryant also differs from claim 1, because it fails to disclose an additive delivery system, mounted to the frame 23, configured to introduce additive from the tank into the inner cavity of the collection tank 31.
The collection tank 31, however, is cleaned when it becomes full, by opening the rear cover 36 and tilting the tank 31 by operation of hydraulic cylinder 33, to dump debris at a collection site.  Bryant Figs. 1, 2, col. 8, lls. 6–10.
Harris disclsoes a system for cleaning the drum 50 of a cement truck.  Harris Figs. 1, 2, [0002], [0017], [0023].  The system comprises a device for rotating the drum Id.  The cleanout system 10 is mounted to the truck.  Id.  The cleanout system 10 also comprises a water tank reservoir 12 (the “tank for holding an additive”).  Id.  The cleaning system 10 is configured to introduce water (additive) from the tank 12 to the interior cavity of the drum 50.  Id.  The drum 50 is configured, on rotation of the drum 50, to mix the water with waste inside the drum 50, to form a slurry.  Id. at [0023].

    PNG
    media_image2.png
    1056
    2173
    media_image2.png
    Greyscale

Harris’s cleaning system is beneficial, because when the drum 50 is rotated in the normal direction, water is sprayed into the drum 50, and material is cleaned from the internal surface of the drum 50.  Harris [0023].  Then, the rotation of the drum is reversed, and the slurry is discharged from the drum 50.  Id.  In this way, the drum 50 can be cleaned, and then the residual cleaning fluid can be removed from the drum.  Id
It would have been obvious to modify Bryant’s system 20, so that the collection tank 31 comprises Harris’s cleaning system 10, with the tank 31 also using Harris’s rotation device to rotate the tank 31, in order to provide this benefit.  
A person of ordinary skill in the art would understand that cleaning a filter device with a liquid, while the filter rotates, is within the ambit of a person of ordinary skill in the art—because Stuckey disclsoes a filter device which is cleaned by a washing fluid while the filter rotates.  Stuckey Fig. 1, [0006].
Claim 2 requires that the device of claim 1 is configured so that on rotation of the collector drum, slurry is discharged from the inner cavity of the collector drum.
Note that the limitations of this claim fail to patentably distinguish over the prior art, because they describe the manner of operating the device rather than its structure.  See MPEP 2114(II).
However, Harris teaches that rotation of the drum 50 causes the slurry to be discharged from the drum 50.  Harris [0023[.  Therefore, when Bryant’s tank 31 is cleaned using Harris’s cleaning system, the debris/water will be removed from the tank 31 as it rotates.
Claim 3 requires for the device of claim 2, the base includes a first platform and a pivot platform.  The pivot platform is articulated to the first platform.  The particle extractor assembly includes an actuator operatively connected between the first platform and the pivot platform.  The actuator is configured to pivotally displace the pivot platform relative to the first platform, about a pivot axis which is transverse to the rotation axis, between a lowered position in which the pivot platform abuts the first 
In Bryant, the frame 23 comprises a rigid elongated frame member 26 (the “first platform”) and that sits on top of the frame member 26, that the tank 31 sits on, illustrated by conduit 70 (the “pivot platform”).  Bryant Fig. 1, col. 4, lls. 40–55.  The pivot platform is articulated relative to frame member 26, because the tank 31 is pivotable by hydraulic cylinder 33.  Id.  The hydraulic cylinder 33 corresponds to the “actuator.”  Id.  The hydraulic cylinder 33 is configured to pivotally displace the pivot platform relative to the frame member 26 about a pivot 32 (the “pivot axis”) which is transverse to the axis that the tank 31 would rotate.  Id.  The hydraulic cylinder 33 pivots the tank 31 between a lowered position in which the pivot platform abuts and is coplanar with, the frame member 26 (as seen in Fig. 1), and a discharge position in which the pivot platform is inclined with the first platform (the position when the tank 31 is tilted so that debris can be dumped out).  Id. at col. 8, lls. 6–10.
Note that the Examiner takes the position that the bottom of the tank 32 is supported by a pivot platform, because the tank 31 moved by hydraulic cylinder 33, to dump out the contents of the tank 31, similar to the operation of a dump truck.
However, it also would have been obvious to provide a frame structure under the tank 31, with the hydraulic cylinder 33 connected to this frame structure, because Minoshima illustrates this as being conventional for actuating the bed of a dump truck.  Minoshima Figs. 1, 2, [0026], [0027]. 
Claim 4 requires for the device of claim 3, the drum arrangement and the particle filter are mounted to the pivot platform and are configured for pivotal displacement 
In Bryant, the tank 31 is mounted to the pivot platform as seen in Fig. 1.  Bryant Fig. 1, col. 4, lls. 40–62.  It would have been obvious for the bag house 75 to also be pivotally mounted to the pivot platform, because it is connected to the tank 31, and therefore, would likely be damaged if the tank 31 was moved by the hydraulic cylinder, without the bag house 75 also moving.  The hydraulic cylinder 33 comprises a hydraulic pump (not shown, but the pump that operates the cylinder 33) mounted to the frame 26, and the hydraulic cylinder 33.  Id.  The hydraulic cylinder 33 is connected between the frame 26 and the pivot platform, as seen in Fig. 1.  The hydraulic pump is configured to actuate the hydraulic cylinder 33 to displace the pivot platform between the lowered and discharge positions.  Id. at col. 8, lls. 6–10.
Note that the Examiner takes the position that the hydraulic cylinder 33 is attached to the pivot platform.  However, it would have been obvious to connect the hydraulic cylinder 33 a frame connected to the bottom of the tank 33, because Minoshima illustrates this position as being conventional for a dump truck.  Minoshima Figs. 1, 2, [0026], [0027].
Claim 5 requires for the method of claim 4, when the pivot platform is in its discharge position, an operatively downstream end of the collector drum defining the 
In Bryant, when the hydraulic cylinder 33 raises the pivot platform its discharge position, the right-hand end of the tank 31 (the “operatively downstream end of the collector drum defining the outlet”) is raised with respect to the inlet 37, so that debris can be dumped from the inner cavity.  Bryant col. 8, lls. 6–10.  The inlet 37 is connected to door 36, which is opened to remove debris from tank 31, when the hydraulic cylinder 33 raises the tank 31.  Id. at col. 4, lls. 40–62.
Claim 6 requires for the device of claim 1, the drum drive is configured to rotate the collector drum about its rotation axis in opposite first and second directions. When the collector drum is rotated in the first direction, the drum is configured to mix contents of the collector drum.  When rotated in the second direction, the collector drum is configured to discharge its contents from the inner cavity via the inlet.  The collector drum includes a plurality of internal vanes arranged to assist discharging the contents of the collector drum when rotated in the second direction.
Note that the limitation describing the manner in which the drum rotates, fail to patentably distinguish over the prior art because they describe the manner of operating the device, rather than its structure.  See MPEP 2114(II).
However, in Harris, the drum 50 rotates in the mixing direction when it is being cleaned.  Harris [0023].  The drum 50 then rotates in the reverse direction to discharge the debris slurry from the drum 50.  Id.  The interior of the drum 50 contains mixing fins (the “internal vanes”), which allow the debris to be mixed with water when the drum rotates in the first direction, and to discharge the slurry when rotated in the reverse Id. at Fig. 5, [0022].  Therefore, it would have been obvious for the interior of Bryant’s tank 31 to contain mixing fins, for this purpose.
Claim 7 requires for the device of claim 1, the particle filter is arranged downstream of the collector drum and upstream of the vacuum pump.  The particle filter includes a plurality of filter bags which are housed within a filter housing at a higher elevation than the outlet of the collector drum.  The filter housing includes a downwardly depending hopper connected in fluid flow communication to the outlet of the collector drum.
In Bryant, the baghouse 75 is a arranged downstream of the tank 31 and upstream of the blower 111.  Bryant Figs. 2, 7, col. 5, lls. 60–68, col. 6, lls. 50–59.  The bag house 75 includes a plurality of filter bags 76 housed within a rectangular box (the “filter housing”) at a higher elevation than the exhaust port 48, as seen in Fig. 7.  Id.  
Bryant differs from claim 6, because it fails to disclose that the bag house 75 includes a downwardly depending hopper.
However, the filter bags 76 are cleaned by compressed air from conduits 83.  Bryant Fig. 5, col. 6, lls. 11–28.
Nahey discloses a baghouse system, where the filters are cleaned by compressed gas, comprising a hopper 36 that is provided to capture the particles that are removed from the filter bags, so that the particles can be disposed of.  Nahey Fig. 1, [0019].  It would have been obvious to provide a hopper on the bottom of Bryant’s bag house 75 for this purpose.
Claim 8 requires that the device of claim 7 includes a pressurized air supply configured to clean the filter bags, intermittently air through the filter bags in reverse, to 
Bryant’s bags 76 are intermittently cleaned by compressed air from conduits 83.  Bryant Fig. 5, col. 6, lls. 11–28.  
Note that the limitation indicating that the particles are ejected back into the collector drum via the hopper, fails to patentably distinguish over the prior art, because it describes the manner in which the device is intended to be operated, rather than its structure.  See MPEP 2114(II).
However, it would have been obvious to connect the hopper to Bryant’s collection tank 31, because this tank 31 is the largest vessel on the truck, and therefore would be a logical place to temporarily store the debris before the truck can be unloaded.
Claim 9 requires that the device of claim 8 includes a pair of pressure sensors arranged across the inlet and the outlet of the particle filter to measure a pressure differential across the particle filter to determine if the filter needs to be cleaned.
In Bryant, the filter bags 76 are intermittently cleaned by compressed air from conduits 83.  Bryant Fig. 5, col. 6, lls. 11–28.  
The reference, however, fails to disclose a pair of pressure sensors positioned across the inlet and the outlet of the bag house 75 to measure a pressure differential.
However, Morgan discloses a system for cleaning filter bags in a baghouse.  Morgan [0023].  The system comprises a pressure sensor on the upstream and downstream side of the filter.  Id.  The system initiates cleaning of the filter bags, when the pressure differential reaches an unacceptable level.  Id.  It would have been obvious 
Claim 10 requires for the device of claim 8, the pressurized air supply includes a compressor having a primary pressure vessel and a downstream secondary pressure vessel which is connected to the nozzles and configured to pulsate air through the filter bags.
In Bryant, the pressurized air supply includes a compressor, with the housing of the vessel corresponding to the “primary pressure vessel,” and a downstream air reservoir 93 (the “secondary pressure vessel”) connected to apertures 90 (the “nozzles”) configured to pulsate air through the filter bags 76.  Bryant col. 8, lls. 49–66, col. 9, lls. 10–22.  
Claim 11 requires for the device of claim 1, the additive delivery system includes a delivery pump configured to pump additive from the tank to the inner cavity of the collector drum.
In Harris, the cleaning system comprises a pump 14 configured to pump water from the tank 12 to the inner cavity of the drum 50.  Harris Fig. 1, [0017].
Claim 12 requires for the system of claim 1, the drum mounting includes a pair of cradles which extend at least partially around a periphery of the collector drum, and are configured to receive the drum.  The cradles include rollers which facilitate rotation fothe drum.  The drum includes a downstream portion toward the outlet, a cylindrical portion connected to the downstream portion, and a frusto-conical portion connected to the cylindrical portion, which tapes to the operative upstream inlet of the drum.  The drum 
In Bryant, the tank 31 includes a downstream portion toward the exhaust 48, which is the right-hand end of the tank, and a cylindrical portion connected to the downstream portion, which is the middle section of the tank 31.  Bryant Fig. 1.  The tank 31 also includes a removable door 36 (the “removable lid”) configured to close the inlet 37, at least in part.  Id. at Fig. 1, col. 8, lls. 6–10.  
In Harris, the drum 50 is mounted on a pair of cradles that extend at least partially around the periphery of the drum, which are the cradles that support the rollers 61.  Harris Fig. 3, [0018].  The cradles include the rollers 61, which facilitate rotation of the drum 50.  Id.  Therefore, when Bryant’s tank 31 rotates using Harris’s mechanism, Bryant’s device would include these features.
Additionally, while Bryant fails to illustrate a frusto-conical section between the cylindrical portion and the downstream portion, it would have been obvious to include such as a section, because this would merely involve changing the shape of the device, with no significant alteration in its function.  Additionally, Bodin discloses a dust collector comprising a tapered inlet cone 114.  Bodin Fig. 1, col. 6, lls. 1–9.  It would have been obvious for the inlet section of Bryant’s tank 31 to also be tapered, because this is a common shape for directing fluid into the interior of a dust collection device.
The prior art fails to disclose a non-stick coating in the interior of the tank 31, or the drum 50.
However, Olson disclsoes a release agent that can be applied to the surface of the container on a truck, to prevent the objects being carried by the truck from sticking to the container.  Olson col. 1, lls. 5–10.  The release agent is beneficial because it prevents mud and other unwanted substances from sticking to the container, reducing the amount of cleaning that is necessary.  Id. at col. 4, lls. 23–28.  It would have been 
Claim 13 requires that the device of claim 1 includes a silencer operatively in fluid flow communication with the vacuum pump, downstream of the pump.  The silencer is configured to lower emission sounds of the device to equal to or below 80 dB.  An exhaust of the device is operatively upwardly oriented.
The limitation indicating that the silencer is configured to lower emission sounds to below or equal to 80 dB, fails to patentably distinguish over the prior art because it describes the manner in which the device is intended to be used, rather than its structure.  See MPEP 2114(II).
Bryant’s device includes a silencer 115, which is operatively in fluid flow communication with the blower 111, downstream of the blower 111.  Bryant Fig. 2, col. 8, lls. 1–5.  An exhaust of the device is operatively upwardly oriented, because the silencer 115 is upwardly oriented, and exhaust flows out of the silencer 115.  Id.
Claim 14 requires that the device of claim 1, includes an electrical control panel and an electric control unit, which provide an operator interface for controlling the particle extractor assembly.  The device also comprises one or more load sensors which are coupled to or communicatively linked to the control unit.  The control unit is configured to interrupt operation of the vacuum pump if the load sensors indicate that the collector drum is overloaded.  The control panel includes a load indicator configured to indicate an overload condition to an operator.
In Bryant, the device comprises a spherical float 41 (the “load sensor”) coupled to the device that controls the blower 311.  Bryant Figs. 1, 2, col. 8, lls. 6–25.  The float 41 Id. 
Bryant does not explicitly disclose an electric control panel and an electric control unit, used to operate the device.
However, Takayanagi discloses an air purification device, comprising a control panel with a control unit for operating a blower, and for providing an alarm to a user to indicate the condition of the device.  Takayanagi [0077], [0102].  It would have been obvious to use a control panel and a control unit to electrically control Bryant’s device, and to provide an alarm to indicate that the tank 31 is full, because this would merely represent automating a manual activity.  See MPEP 2144.04(III).
Claim 15 requires that the device of claim 1 includes protective panels mounted to the base, which guard, at least partially enclosing, an operator form components of the particle extractor assembly.  The particle extractor assembly is portable.
In Bryant, the truck 21 has a cabin which comprises includes protective panels, such as doors, to enclose and guard the operator from the components of the device.  Bryant Fig. 1.  The truck 21 is portable.  Id.
Claim 16 
 During operation, the blower 311 in Bryant’s device is operated to create suction through the device, to collect airborne particles.  Bryant Fig. 1, col. 7, lls. 45–64.  When the tank 31 needs to be emptied, the collector tank 31 is dumped with the contents being discharged.  Id. at col. 8, lls. 6–10.
It would have been obvious to use Harris’s cleaning system to spray water (the “additive”) into the interior of Bryant’s tank 31 to clean the tank 31, as noted in the rejection of claim 1 above.  Harris [0023].  Doing so would create a slurry of the debris that is contained on the interior of Bryant’s tank 31, which would be discharged from the tank 31, during the cleaning process.  Id.  
Claim 17 requires for the method of claim 16, the collecting includes, intermittently cleaning the particle filter by pulsating filter bags of the particle filter with pressurized air.
In Bryant, the filter bags 76 are intermittently cleaned by compressed air from conduits 83.  Bryant Fig. 5, col. 6, lls. 11–28.  
Claim 18 requires for the method of claim 17, collecting includes, sensing using at least two pressure sensors, a pressure differential across the particle filter in order to determine when the particle filter needs to be cleaned.
In Bryant, the filter bags 76 are intermittently cleaned by compressed air from conduits 83.  Bryant Fig. 5, col. 6, lls. 11–28.  
The reference, however, fails to disclose a pair of pressure sensors positioned across the inlet and the outlet of the bag house 75 to measure a pressure differential.
However, Morgan discloses a system for cleaning filter bags in a baghouse.  Morgan [0023].  The system comprises a pressure sensor on the upstream and Id.  The system initiates cleaning of the filter bags, when the pressure differential reaches an unacceptable level.  Id.  It would have been obvious to include Morgan’s pressure sensor arrangement with Bryant’s filter bags 76, in order to determine the appropriate time to clean the filters 76.  
Claim 19 requires for the method of claim 16, treating includes rotating the collector drum relative to the base in a first direction in order to mix the contents.
When Bryant’s tank 31 is cleaned using Harris’s system, the tank 31 will rotate in a mixing direction to mix the water with the debris in the inside of the tank 31, in the same way as in Harris.  Harris [0023].
Claim 20 requires for the method of claim 19, discharging includes rotating the collector drum relative to the base in a second direction opposite to the first direction and pivotally displacing a pivotal platform of the base to a discharge positon in which it is inclined with respect to a remainder of the base.
In Bryant, the tank 31 is lifted by hydraulic cylinder 33 in order to dump the contents of the tank 31.  Bryant col. 8, lls. 6–10.  Additionally, Harris teaches that the drum 50 is rotated in a reverse direction to remove the slurry from the drum 50.  Harris [0023].  Therefore, it would have been obvious to rotate Bryant’s tank 31 in the same way, when it is being cleaned, to remove the slurry from the inside of the tank 31.  
Note that the Examiner takes the position that the bottom of the tank 32 is supported by a pivot platform, because the tank 31 moved by hydraulic cylinder 33, to dump out the contents of the tank 31, similar to the operation of a dump truck.
However, it also would have been obvious to provide a frame structure under the tank 31, with the hydraulic cylinder 33 connected to this frame structure, because . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6,312,504; US 5,158,583; US 4,869,737; US 4,336,041; US 4,323,377; US 4,289,509; US 4,193,778; US 3,784,256.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776